Case 3:21-cv-00050-DHB-BKE Document 6 Filed 09/09/21 Page 1 of 1:
United States District Court
Southern District of Georgia

Willie Bell Dixon and
Derrell A. Jackson

 

 

CaseNo. 3:2(- CV ODDSO

 

 

Plaintiff
v. Laurens County Schoo! District, Appearing on behalf-of . m
Bruce Wood, and Sunny Franks Plaintiffs
Defendant (Plaintiff/De

   

7

ORDER OF ADMISSION

 

\ i

It appearing to the Court that the requirements stated in LR 83.4 for admission
pro hac vice have been satisfied, Petitioner’s request to appear pro hac vice in
the United States District Court for the Southern District of Georgia in the
subject case is GRANTED.

This F5> say ot SCL , 20 2 |

 

 

UNITED STATES DfSTRICT/MAGISTRATE JUDGE
ORR

NAME OF PETITIONER: Regint: Moles, Pat

 

Hustaeew Adiisee: Malden & Associates

 

Firm/Business Name

Peachiree Center - Harris Tower, Suite 1234, 233 Peachtree Street

 

 

Street Address
Atlanta GA 30303
Street Address (con’t) City State Zip

 

Mailing Address (if other than street address)

 

 

Address Line 2 City State Zip
(404) 324-4500 515424
Telephone Number (w/ area code) Georgia Bar Number

Email Address: rmolden@moldenlaw.com

 
